Citation Nr: 1117691	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for heart disease, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from July 1950 to May 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in April 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the time of the hearing additional VA medical records were associated with the claims folder and the Veteran signed a waiver for RO review.  


FINDINGS OF FACT

1.  Hypertension was not affirmatively shown to have been present in service; hypertension was not manifest to a compensable degree within one year of separation from service; and the current hypertension, first documented after service beyond the one year presumptive period for hypertension as a chronic disease, is unrelated to an injury or disease of service origin.

2.  Heart disease was not affirmatively shown to have been present in service; heart disease was not manifest to a compensable degree within one year of separation from service; and the current heart condition, first documented after service beyond the one year presumptive period for heart disease as a chronic disease, is unrelated to an injury or disease or event of service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Heart disease was not incurred in or aggravated by service and service connection for heart disease may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in December 2007.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified of the evidence necessary to substantiate the claim of secondary service connection, that is, evidence of a relationship between the claimed condition and a service-connected condition.  Since the Veteran is not service-connected for any disability, secondary service connection does not come into play.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records.  The notice included the provisions for the effective date of the claims and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA medical records, and private medical records.  While a full report associated with a VA electrocardiogram (EKG) taken on July 22, 2010 does not appear to be included in the VA medical records, the Veteran is not prejudiced by any omission as a VA chest x-ray reported on July 23, 2010 is included and provides detailed findings and diagnosis of his current heart condition.  

In March 2008, the Veteran submitted written authorization for VA to obtain records from Dr. Schneider for treatment of hypertension.  He also indicated that he was treated by Dr. Seth Down of Kilgore Memorial Hospital and Dr. Eli at the Mother Frances Clinic.  In a statement received in May 2008, Dr. Schneider indicated that no records were available going back to 1996.  In the notice of disagreement received in June 2008, the Veteran indicated he was treated by Dr. Schneider prior to 1996 at the C. Methodist Hospital.

In September 2008, VA sent a duty to assist letter to the Veteran asking that he provide further information on the hypertension medication he claims he has been taking since 1954 and documentation from companies denying employment due to the hypertension.  The Veteran was informed that Dr. Schneider did not have records going back to 1996.  The Veteran also was asked to submit written authorizations for VA to request medical records from Dr. Eli and Dr. Down.  In response, the Veteran in September 2008 submitted an authorization for VA to obtain records from Charlton Methodist Hospital.  In October 2008, VA sent a duty to assist letter to the Veteran asking him to provide a complete mailing address for Charlton Methodist Hospital, however the Veteran did not reply.  The Board notes that the duty to assist a claimant is not a one way street, and to this extent the Veteran has failed to cooperate to the full extent in the development of his claims.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

While in March 2011 the Veteran's spouse testified that they were struggling financially to survive on benefits from the Social Security Administration (SSA), the Veteran makes no allegations that the records are relevant to the claims.  Therefore VA is not required to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (when the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claim).

In June 2009, the Veteran was afforded a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service medical records.  The VA examiner considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran does not claim his hypertension and heart disease were due to combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Service treatment records show that on entrance examination in July 1950 the Veteran had a blood pressure reading of 134/74 and his heart and blood vessels were evaluated as normal.  Chest x-ray was negative.  In October 1951, a chest x-ray showed cardiac enlargement less than 10 percent above the predicted normal level.  There was rounding of the left cardiac border and slight enlargement of the right heart.  The impression was minimal cardiac enlargement and pulmonary fibrosis.  The examiner indicated the condition was not considered disabling.  On separation examination in May 1954, the blood pressure reading was 130/98, the heart and vascular system was evaluated as normal, and the accompanying chest x-ray was negative.  

The service treatment records do not contain a complaint, finding, history, treatment, or diagnosis of hypertension or heart disease.  Hypertension, as defined in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), is diastolic blood pressure predominantly 90 mm or greater, or systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  It must be confirmed by readings taken two or more times on at least three different days.  

Although the diastolic blood pressure was 98 at service separation, the record is insufficient to determine whether the reading was an isolated or labile finding or indicative of persistent, elevated blood pressure.  Service treatment records do not show findings of hypertension or heart disease.  Based on the service treatment records alone, hypertension and heart disease were not affirmatively shown to have been present during service based on a single elevated diastolic reading and cardiac enlargement, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

After service, hypertension was first documented in April 2000 and a heart condition first shown on x-ray in January 2002 as mild cardiomegaly with ectasia of the thoracic aorta, which are well beyond the one year presumptive period following separation from service in 1954 for manifestation of cardiovascular disease and hypertension as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As the service treatment records do document a single, isolated elevated diastolic reading of 98 and in-service x-ray shows an enlarged heart, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension and heart disease and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there was a single, isolated elevated diastolic reading and a single documentation of cardiac enlargement, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as hypertension and a heart condition were first diagnosed after service,  38 C.F.R. § 3.303(d) applies.

In multiple statements the Veteran asserted that he has hypertension since service and a heart condition secondary to hypertension.  In a statement in January 2008, the Veteran indicated that during service, while stationed in North Guam, his blood pressure became worse and he was put on light duty.  In the notice of disagreement in June 2008, the Veteran stated he has been taking medication for hypertension since his discharge from service in May 1954.  In the claim received in November 2007 and in the Form 9 Appeal received in July 2009, the Veteran contended that he has a heart condition, to include an aneurysm, secondary to hypertension.  

In March 2011, the Veteran in presenting testimony clarified that he had heart disease secondary to hypertension and also contended that his enlarged heart caused the hypertension.  He indicated that in 1952 he was diagnosed with hypertension and ever since has taken medication for high blood pressure.  His wife testified that she has been married to the Veteran approximately thirty eight years and throughout their entire marriage he has had hypertension and was on medication.  She stated the Veteran had an enlarged heart in service and should have never been allowed to enlist.  

The evidence in support of continuity of symptomatology consists of the Veteran's statements and the testimony he and his spouse provided in March 2011.  As lay people, the Veteran and his spouse are competent to describe symptoms of hypertension and heart disease, which they can observe.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

As the Veteran and his spouse are competent to describe symptoms and as the Board finds their statements and testimony credible, there is satisfactory evidence of continuity of symptomatology, but as it does not necessarily follow that there is a relationship between the current hypertension and heart condition and the continuity of symptomatology that they aver, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran and his spouse are competent to describe symptoms, hypertension or heart disease is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis or etiology of such disabilities therefore is medical in nature and competent medical evidence is required to substantiate the claims.  Savage, at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The Veteran and his spouse as lay people are competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran and his spouse as lay people are competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of hypertension and heart disease cannot be made by the Veteran or his spouse as lay people based on mere personal observation, that is, perceived by visual observation or by any other of the senses, as the medical conditions are not ones under case law that have been found to be capable of lay observation, and as the complexity of the medical diagnoses are not readily observable by a lay person, the presence or diagnoses of hypertension and heart disease are not simple medical conditions that the Veteran or his spouse is competent to identify or to diagnose.  See Jandreau at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see Barr at 303 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  

And no factual foundation has been established that the Veteran or his spouse are otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, their assertions that the Veteran has had the current hypertension and heart disease since service is not competent evidence and to this extent their statements and testimony are not probative evidence of the presence or diagnoses of the current disabilities since service based on continuity.  

To extent the Veteran and his spouse offer an opinion that his current hypertension and heart disease are related to service, as lay people their opinion is limited to inferences that are reasonably based on their perception.   

As their opinion on medical causation cannot be reasonably based on personal observation, as the medical conditions of hypertension and heart disease are not under case law capable of lay observation, their opinion on causation is not competent evidence.  And no factual foundation has been established to show that the Veteran or his spouse are otherwise qualified through specialized education, training, or experience to offer an opinion in this case.  To this extent, their opinion on causation is not is not admissible as competent evidence of causation.  

As for the Veteran and his wife describing symptoms which support later diagnoses by a medical professional, where, as here, there is a question of a medical diagnoses or of medical causation, which are not personally observable by the Veteran or his spouse as lay people, as the medical conditions are not ones under case law that have been found to be capable of lay observation, and as the medical conditions are not simple ones, competent medical evidence is required to support the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

As for the competent evidence of record, private medical records beginning in April 2000 provide an assessment of hypertension and indicate the Veteran was on four medications.  A private EKG in June 2003 shows first degree atrioventricular (AV) block.  

VA medical records in January 2002 show x-ray evidence of mild cardiomegaly with ectasia of the thoracic aorta.  A chest x-ray in April 2005 shows some tortuosity of the aorta and no active disease; a chest x-ray in May 2007 shows aterioscleortic changes of the thoracic aorta.  In December 2007, VA records show no history of congestive heart failure.  VA x-ray in August 2009 shows calcification and slight tortuosity of the aorta and similar findings of an arterial sclerotic thoracic aorta was shown on x-ray in April 2010 and in July 2010.

On VA examination in June 2009, the examiner noted that the Veteran's medical history included hypertension and aortic aneurysm.  The Veteran reported that hypertension was first diagnosed in May 1954 and he has been on medication ever since.  The examiner noted that there were complications associated with the hypertension and the Veteran was being watched for an aortic aneurysm.  The diagnoses were essential hypertension and aortic aneurysm.  An accompanying EKG was abnormal, indicating sinus rhythm with first degree AV block, nonspecific T wave abnormality, and no significant changes when compared to an EKG in November 2007.  

As for the hypertension, the examiner was of the opinion that it was not caused by or secondary to the Veteran's service nor was it diagnosed or treated during service.  Further, the examiner determined that the blood pressure reading of 130/98 upon separation from service did not meet the criteria of hypertension at that time.  The examiner explained that he reviewed the claims folder and a study from the National High Blood Pressure Education Program Task Force I, which was published in the mid 1970s.  The study, referred to as the Joint National Committee (JNC) for the Recognition, Diagnosis and Treatment of Hypertension, determined that a subject with a diastolic blood pressure of 95 mmHg or more and/or systolic pressure of 160 mmHg or more should be referred for a second screen.  It further noted that a diastolic pressure of 105 mmHg or more should be treated and a diastolic pressure below 95 mmHg should be rescreened periodically.  The VA examiner noted that based on the JNC I Task Force recommendations, the Veteran did not meet the criteria for hypertension on the separation examination nor was he treated for hypertension during service or immediately after service.  Furthermore, the examiner indicated that documentation revealed that the Veteran after service was first treated for hypertension in 2000.  

As for heart disease, the examiner noted the examination was negative for ischemic heart disease or coronary artery disease.  He concluded that the Veteran's heart disease was not caused by or secondary to service not is it related to any x-ray revealing minimal cardiac enlargement and/or pulmonary fibrosis.  The examiner noted that during service the Veteran was not diagnosed with any cardiac condition or pulmonary condition nor was he treated for any cardiac condition related to the x-ray finding in service of an enlarged heart.  The examiner noted that the in-service x-ray in 1951 showing an enlarged heart was incidental and not related to any disease condition.  He was of the opinion that the Veteran's current complaints of a heart condition would not be related to the incidental finding on x-ray in 1951 but to his current multiple health problems, which can contribute to the development of heart disease and include dyslipidemia, hypertension, obstructive sleep apnea, and obesity.  

With regard to the medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the examiner applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  

Considering the analytical findings and the details of the opinion, the Board finds the opinion of the VA examiner to be highly probative.  The VA examiner after examining the Veteran and thoroughly reviewing the claims folder provided an opinion based on a detailed rationale.  

For these reasons, the VA examiner's opinion is persuasive evidence against the claims on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  It is uncontroverted and consistent with the other medical evidence of record.  

As for the Veteran's contention that he has heart disease secondary to hypertension, as service connection is not being granted for hypertension, and the Veteran is not service connected for any other disability, the issue of whether the Veteran has heart disease secondary to a service-connected disability is not reached.  38 C.F.R. § 3.310(a).  

As the Board may consider only competent and credible evidence to support its findings as to questions of a medical diagnosis and of medical causation and as the preponderance of the evidence is against the claims of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.)


ORDER

Service connection for hypertension is denied. 

Service connection for heart disease is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


